REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-29 are currently pending. Claims 1, 10, 14, and 28 have been amended. No new subject matter has been added. 
Allowable Claims
3.	Claims 1-29 are allowable.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 10, 14, and 28 is allowable for reciting, inter alia, “a second bonding layer positioned in contact with the first surface of the absorbent layer wherein the second bonding layer is sealingly bonded to a continuous portion of the first surface of the absorbent layer that is adjacent the full perimeter border of the absorbent layer”.
As previously discussed in the Non-Final Rejection, Bishop et al. (US 20190133830 A1) fails to teach a second bonding layer positioned in contact with the first surface of the absorbent layer wherein the second bonding layer is sealingly bonded to a continuous portion of the first surface of the absorbent layer that is adjacent the full perimeter border of the absorbent layer. There is no prior art that was found that would be combinable with Bishop to meet the limitation of the claim.  Therefore the combination of limitations would is considered Claims 2-9 and 15-27 are allowable for depending on claim 1. Claims 11-13 are allowable for depending on claim 10.  Claim 29 is allowable for depending on claim 28. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/E.R./ (1/5/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 January 2022